NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAME ON YOU PRODUCTIONS, INC.,                 No.    15-56372

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-03512-MMM-JC
 v.

ELIZABETH BANKS; et al.,                        MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                        Argued and Submitted April 6, 2017
                               Pasadena, California

Before: PLAGER,** CLIFTON, and OWENS, Circuit Judges.

      Shame on You Productions, Inc. (“SOYP”) appeals the district court’s order

and judgment dismissing SOYP’s federal copyright infringement claim and

California state law implied-in-fact contract claim. On the basis of the thorough

and well-reasoned order of the district court, we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable S. Jay Plager, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
AFFIRMED.




            2